 COLUMBIA MANUFACTURING CORPORATIONColumbia Manufacturing Corporation, Petitioner.Case 21-CA-19581June 4, 1982ORDER DENYING MOTION FORRULEMAKINGPursuant to the Equal Access to Justice Act,P.L. 96-481, 94 Stat. 2325 (1980), and Sections102.124 and 102.146 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, Columbia Manufacturing Corporation,herein called the Petitioner, filed a petition on No-vember 23, 1981, to increase fees payable to agentsand attorneys from $75 per hour to $145 per hour.The petition alleges in pertinent part that the $75per hour statutory fee should be increased to amaximum of $145 per hour to permit the Petitionerto recover the actual fees charged by its attorneys.The Petitioner contends that the fees of its attor-neys are reasonable considering the prevailing ratefor similar services in the community in which theattorneys ordinarily perform services. The Petition-er cites as special factors warranting an increase inthe statutory fee the conduct of the General Coun-sel and Union in allegedly, knowingly, presentingperjured testimony and fraudulent evidence againstthe Petitioner in the unfair labor practice proceed-ing before the Board.The Equal Access to Justice Act was enacted onOctober 21, 1980, with an effective date of October1, 1981, the same effective date as the pertinentBoard rules. The Act and the Board's rules permiteligible parties that prevail in litigation before theAgency and over the Agency in Federal court, incertain circumstances, to recover litigation fees andexpenses from the Agency. The Act, Section 5U.S.C. § 504(b)(1)(A), provides that "attorney oragent fees shall not be awarded in excess of $75.00per hour, unless the Agency determines by regula-tion that an increase in the cost of living or a spe-cial factor, such as the limited availability of quali-fied attorneys or agents for the proceedings in-volved, justifies a higher fee." Section 102.145 ofthe Board's rules limits recoverable fees to $75 perhour and Section 102.146 provides that any peti-tions to increase fees should state why higher feesare warranted by an increase in the cost of livingor a special factor such as the limited availability ofqualified attorneys or agents for the proceedings in-volved. Neither the statute nor the applicableBoard rules indicate that the prevailing rate or al-leged improper agency action may constitute justi-fication for increasing agent and attorney fees. Ac-cordingly, and as there appears to be no change incircumstances since the Equal Access to JusticeAct and applicable Board rules became effective,the Board finds that rulemaking to increase theagent and attorney fees is unwarranted at this time.It is hereby ordered that the petition requestingthe Board to engage in rulemaking for the purposeof raising agent or attorney fees recoverable pursu-ant to the Equal Access to Justice Act and Section102.145 of the Board's rules from $75 per hour to amaximum of $145 per hour is denied.3